 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 2                                                               EASTERN DISTRICT OF WASHINGTON




                        UNITED STATES DISTRICT COURT
                                                                  Sep 10, 2019
 3
                                                                      SEAN F. MCAVOY, CLERK
                       EASTERN DISTRICT OF WASHINGTON
 4
     TRESHON NEDILL BROUGHTON,                 No. 2:18-cv-00340-SMJ
 5
                              Plaintiff,       ORDER DISMISSING CASE
 6
                 v.
 7
     ALEX GORDON, individually and in
 8   his official capacity; SHANE
     EMERSON, individually and in his
 9   official capacity; CITY OF PULLMAN,
     a Washington municipality; CITY OF
10   PULLMAN POLICE DEPARTMENT;
     and JOHN DOES 1–10,
11
                              Defendants.
12

13         On September 9, 2019, the parties filed a stipulated dismissal, ECF No. 25.

14   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

15   IT IS HEREBY ORDERED:

16         1.    The parties’ Stipulated Motion and Order to Dismiss with Prejudice,

17               ECF No. 25, is GRANTED.

18         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

19               bear their own costs and attorneys’ fees.

20         3.    All pending motions are DENIED AS MOOT.



     ORDER DISMISSING CASE - 1
 1         4.     All hearings and other deadlines are STRICKEN.

 2         5.     The Clerk’s Office is directed to CLOSE this file.

 3         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 4   provide copies to all counsel.

 5         DATED this 10th day of September 2019.

 6                      _________________________
                        SALVADOR MENDOZA, JR.
 7                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     \


     ORDER DISMISSING CASE - 2
